UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Joseph Johnson, )
)
Plaintiff, )
) Case: 1:15-cv—OO578
v, ) Assigned To : Unassigned
) Assign. Date : 4/16/2015
United States er a1“ ) Description: Pro Se Gen. Civil (F)
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on review of the plaintiffs pro se complaint and
application to proceed in forma pauperis. The application will be granted and the case will be
dismissed pursuant to 28 U.S.C. § 1915(e), which requires the Court to dismiss a complaint upon
a determination that it, among other grounds, is frivolous or fails to state a claim upon which
relief can be granted.

Plaintiff is a resident of St. Louis, Missouri. He sues, among other individuals, high-level
federal and state ofﬁcials, including President Barack Obama and Missouri Governor Jay Nixon,
the nine Supreme Court Justices, a list of judges at the appellate and district court levels, and
congressional leaders House Speaker John Boehner and Senator Mitch McConnell. See Compl.
Caption. Plaintiff lists in the complaint’s caption 47 purported causes of action ranging from
fraud to violations of the RICO Act and the Hobbs Act. The 92-page complaint consists in large
part of incoherent and disjointed statements and general proclamations.

Not only does the complaint fail to provide any notice of a claim but it is the type

warranting dismissal of the case under section 1915(e)(2)(B)(i) as frivolous. Neitzke v. Williams,

490 US. 319, 325 (1989); see Best v. Kelly, 39 F.3d 328, 330-31 (DC. Cir. 1994) (a court may

dismiss claims that are “essentially ﬁctitious”-- for example, where they suggest “bizarre
conspiracy theories . . . [or] fantastic government manipulations of their will or mind”) (citations
and internal quotation marks omitted); Crisaﬁ v. Holland, 655 F.2d 1305, 1307—08 (DC. Cir.
1981) (“A court may dismiss as frivolous complaints . . . postulating events and circumstances of
a wholly fanciful kind”). In addition, “[a]n in forma pauperis complaint is properly dismissed
as frivolous prior to service of process if it is clear from the face of the pleading that the named
defendant is absolutely immune from suit on the claims asserted.” Id. at 1308 (citing Moore v.
Burger, 655 F.2d 1265 (DC. Cir. 1981) (finding “complaint against four Justices of Supreme
Court for creating judicial precedents alleged to deny plaintiff his constitutional rights properly
dismissed as frivolous”); Johnson v. Reagan, 524 F.2d 1123 (9th Cir. 1975) (ﬁnding “claims
against legislators and judges properly dismissed as frivolous”)). Finally, actions that lack “an
arguable basis in law and fact” also are subject to dismissal as frivolous. Brandon v. District of
Columbia Bd. ofParole, 734 F.2d 56, 59 (DC. Cir. 1984).

The instant complaint satisﬁes the frivolous standard and, thus, will be dismissed with

prejudice. A separate order accompanies this Memorandum Opinion.

" L
A“
Uni d St 3 District Judge

 
 

 

Date: April 13 , 2015